DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 1 and 8 were authorized by Daniel J. Goettle (Reg. no. 50,983) during the examiner-initiated interview conducted on March 4th, 2022. Authorization for this examiner's amendment was given in a telephone interview with Daniel J. Goettle on March 4th, 2022.

The application has been amended as follows:
	1.	(Currently amended)	A method comprising:
communicating, by a device, with a cellular network operated by a first network operator;
sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network; 
based on a wireless connection to a wireless access point of the packet switched network being available, sending, by the device to the packet switched network, via the  and
based on a wireless connection to a wireless access point of the packet switched network not being available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network.
2.	Cancelled.
3.	(Original)	The method recited in claim 1, wherein the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem.
4.	(Original)	The method recited in claim 1, wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology, and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point.
5.	(Original)	The method recited in claim 1, wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology.
6.	(Original)	The method recited in claim 1, wherein the device communicates with the cellular network via a base station of the cellular network.
7.	(Original)	The method recited in claim 1, wherein the device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator, and wherein the device communicates with the packet switched network based on second credentials comprising a second telephone number associated with the packet switched network and provisioned by the second network operator.
8.	(Currently amended)	A system comprising:

a packet switched network operated by a second network operator, wherein the packet switched network comprises a wireless access point configured to provide access to the packet switched network; and
a mobile device, wherein the mobile device is configured to:
communicate with the cellular network via the base station;
send, to the packet switched network, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network; 
based on a wireless connection to the wireless access point of the packet switched network being available, send, to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network; and
based on a wireless connection to the wireless access point of the packet switched network not being available, send, to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network.
9.	Cancelled.	
10.	(Original)	The system recited in claim 8, wherein the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem.
11.	(Original)	The system recited in claim 8, wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology, and wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point.

13.	(Original)	The system recited in claim 8, wherein the mobile device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator, and wherein the device communicates with the packet switched network based on second credentials comprising a second telephone number associated with the packet switched network and provisioned by the second network operator.
14.	(Original)	The system recited in claim 13, wherein VoIP communications initiated by the mobile device either via the cellular data connection and the packet switched network or via the wireless access point and the packet switched network appear to a destination of the VoIP communication as originating from the second telephone number associated with the packet switched network.
15.	(Previously Presented)	A method comprising:
receiving, from a component of a cellular network operated by a first network operator, by a packet switched network operated by a second network operator, a telephony request comprising a first identifier associated with a device that initiated the telephony request via the cellular network, wherein the first identifier identifies the device to the first network operator;
determining, by the packet switched network operated by the second network operator, that the first identifier maps to a second identifier that identifies the device to the second network operator;
modifying, by the packet switched network, the telephony request by replacing the first identifier with the second identifier in the request; and

16.	(Original)	The method recited in claim 15, wherein the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem.
17.	(Original)	The method recited in claim 15, wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology.
18.	(Original)	The method recited in claim 15, wherein the first identifier comprises a first telephone number provisioned for the device by the first network operator, and wherein the second identifier comprises a second telephone number provisioned for the device by the second network operator.
19.	(Original)	The method recited in claim 15, wherein the telephony request is received by the packet switched network from the cellular network using a session initiation protocol (SIP) trunk connecting the packet switched network and the cellular network.
20.	(Original)	The method recited in claim 15, further comprising:
receiving, by the packet switched network operated by the second network operator, another telephony request intended for the device, the another telephony request comprising the second identifier that identifies the device to the second network operator of the packet switched network;
determining, by the packet switched network, that the device is not reachable via a wireless access point of the packet switched network;
determining, by the packet switched network, that the second identifier maps to the first identifier that identifies the device to the first network operator of the cellular network;

forwarding, by the packet switched network to the cellular network, the modified telephony request.


Response to Amendment 
The amendment filed on 02/07/2022 has been accepted and entered. Accordingly, Claims 1 and 8 have been amended. Claims 2 and 9 had been canceled.
Claims 1, 3-8 and 10-20 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 7 to 12 of the Amendment filed 02/07/2022, with respect to claims 1, 3-8 and 10-20, in conjunction with amendments “sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network being available, sending, by the device to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network not being available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network” has been fully considered and are persuasive. Therefore, rejections of claims 1, 3-8 and 10-20 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network being available, sending, by the device to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network not being available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

	Edge (U.S. Patent Application Publication No. U.S Pub 2017/0366955 A1), which is directed to wireless communication system; and teaches that source network 120 for wireless access/packet switched network and target network 125 for RATs cellular are operated and/or managed by different network operators and, Wi-Fi AP 110 associated with source network 120 for wireless access/packet switched network and LTE base station or eNodeB 115 for target network 125 and, wireless access type for the second network is for a second network operator different to the first network operator and, forwards the first request towards a second network for a second network operator different to the first network operator (para [0033] Fig.2);
	Laliberte et al. (U.S. Patent Application Publication No. U.S Pub 10,652,796 B2), which is directed to migration and quality management system; and teaches that mobile device 102/mobile client 115 is communicating/ accessing cellular network operated/run by a first network operator such as Mobile Network Operators (MNO) for CDMA, UMTS etc. in Cellular Networks or mobile telephone networks and, MNO 1 operator for CDMA cellular network; mobile device 1502/mobile client 1515 is sending a SIP registration request 1620 to register for telephony services of the packet switched network via RTP voice data packets and call data communications of device ID (IMSI etc.) cellular data connection and, MNO 2 operator for LTE cellular  network; mobile device 1502/mobile 
	Gomez Diaz et al. (U.S. Patent Application Publication No. U.S Pub 2012/0250622 A1), which is directed to cellular LTE network system; and teaches that the user terminal is sending to a packet switched network operated by a second operator, via a cellular data connection of the LTE cellular network, a request to register for telephony services communication of the packet switched network; and                                          	Corona et al. (U.S. Patent Application Publication No. U.S Pub 2018/0124124 A1), which is directed to telecommunication system; and teaches that the terminal 102 is sending to the packet switched network, via the wireless access point of WiFi serving network, an initiation request 118 to initiate voice service voice-over-internet-packet (VoIP) or VoLTE communications via the wireless access point and the packet switched network for audio data or video data and, wireless access point (WAP) 222 for connectivity to the LAN-based access network 214 (para [0020]-[0022] Fig.1-2).
	
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network being available, sending, by the device to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network; and based on a wireless connection to a wireless access point of the packet switched network not being available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414